Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2492 Filed 08/02/21 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 JOHNNY TLAPANCO,
                                                 Case No. 16-13465
               Plaintiff,
                                                 SENIOR U.S. DISTRICT JUDGE
                   v.                            ARTHUR J. TARNOW

 JONATHAN ELGES, ET AL.,                         U.S. MAGISTRATE JUDGE
                                                 ANTHONY P. PATTI
              Defendants.


                                        /

 ORDER DENYING DEFENDANTS’ MOTION TO DISMISS [85], PLAINTIFF’S MOTION
     FOR LEAVE TO AMEND [89], AND PLAINTIFF’S MOTION FOR SUMMARY
    JUDGMENT [90], AND GRANTING DEFENDANTS’ MOTION FOR SUMMARY
                            JUDGMENT [87]

        This action arises from the wrongful arrest of Plaintiff, Johnny Tlapanco, for

 allegedly blackmailing a fourteen-year-old student in Michigan using the messaging

 app, “Kik.” Plaintiff, at the time a twenty-year-old resident of New York, spent two

 weeks in a New York jail before being extradited to Michigan, where he spent an

 additional three weeks in custody. Eventually, the prosecuting attorney discovered

 that the investigating officer had mistakenly conflated Plaintiff’s username,

 “anonymous,” with the username of the alleged blackmailer, “anonymousfl.” The

 criminal charges against Plaintiff were dropped and his seized devices returned, but
                                            1
Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2493 Filed 08/02/21 Page 2 of 12




 not before the Oakland County Sheriff’s Office created forensic mirrors of Plaintiff’s

 devices.

       Before the Court are four Motions [85, 87, 89, 90], each of which stem from

 an oral pronouncement the Court made at the March 12, 2019, summary judgment

 hearing relating to the retention of Plaintiff’s mirrored data. On July 7, 2021, the

 Court set a hearing for August 5, 2021. (ECF No. 100). The Court has now

 determined, however, that the instant Motions [85, 87, 89, 90] are appropriate for

 determination without a hearing pursuant to L.R. 7.1(f)(2). Accordingly, for the

 reasons articulated below, Defendants’ Motion to Dismiss [85], Plaintiff’s Motion

 for Leave to Amend [89], and Plaintiff’s Motion for Summary Judgment [90] will

 be DENIED, while Defendants’ Motion for Summary Judgment [87] will be

 GRANTED.

                                    BACKGROUND

       Plaintiff initially brought suit in the Southern District of New York against

 Oakland County, Oakland County Sheriff Michael J. Bouchard, and Oakland County

 Deputies Jonathan Elges and Carol Liposky, however, the case was transferred to

 the Eastern District of Michigan on September 26, 2016. (ECF No. 1); Tlapanco v.

 Elges (Tlapanco I), 207 F. Supp. 3d 324 (S.D.N.Y. 2016). Over the course of several

 amendments, Plaintiff dropped Defendants Bouchard and Liposky and added

                                           2
Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2494 Filed 08/02/21 Page 3 of 12




 Oakland County Undersheriff Michael McCabe, the New York Police Department

 (“NYPD”), and NYPD Officer Gregory Thornton. (Fourth Am. Compl. ¶ 1).

       On March 12, 2019, the Court heard arguments on the parties’ cross Motions

 for Summary Judgment [42, 44, 51]. (ECF No. 71). During the hearing, the Court

 directed Defendants “to return [Plaintiff’s] mirrored stuff.” (Id. at 1881). At the same

 time, however, the Court denied Plaintiff’s Motion for Summary Judgment [42],

 which sought that exact relief, and granted Defendants’ Motions for Summary

 Judgment [44, 51]. (Id. at 1886; ECF No. 63). Notwithstanding the confusion created

 by these seemingly contradictory actions, Plaintiff appealed. (ECF No. 69).

       While the appeal was pending, Plaintiff filed a second lawsuit against Oakland

 County, Bouchard, and McCabe. Complaint and Demand for Jury Trial, Tlapanco

 v. Bouchard (Tlapanco II), No. 20-10483 (E.D. Mich. Feb. 25, 2020). Unlike the

 first lawsuit, which involved alleged Fourth Amendment violations, the second

 action concerned alleged due process violations under the Fourteenth Amendment.

 Id. Defendants moved to dismiss Tlapanco II on preclusion grounds, arguing that

 Plaintiff should have brought his Fourteenth Amendment claim in Tlapanco I.

 Defendants Oakland County, Michael J. Bouchard and Michael McCabe’s Motion

 to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6), Tlapanco II, No.

 20-10483 (E.D. Mich. Apr. 24, 2020). Plaintiff responded by filing an Amended

                                            3
Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2495 Filed 08/02/21 Page 4 of 12




 Complaint [6], which clarified that “[t]his lawsuit only pertains to the deprivation of

 Plaintiff’s due process rights AFTER the dismissal of his first lawsuit.” First

 Amended Complaint and Demand for Jury Trial ¶ 23, Tlapanco II, No. 20-10483

 (E.D. Mich. May 15, 2020).

       On June 25, 2020, a little over a month after Plaintiff amended his complaint

 in Tlapanco II, the Court clarified in Tlapanco I that Defendants’ victory at summary

 judgment had not been “complete,” and that Plaintiff had prevailed “on the matter

 of the return of the mirrored copies of the electronic devices.” (ECF No. 72,

 PageID.1889). Defendants’ counsel mailed Plaintiff’s mirrored data to Plaintiff’s

 counsel that same day. (ECF No. 87-1, PageID.2214). Attached was a letter stating

 that “[a]ll other copies in Defendant’s [sic] possession ha[d] been deleted.” (Id.).

       On August 12, 2020, the Sixth Circuit affirmed this Court’s summary

 judgment decision in part and reversed in part, holding that Defendant Elges was not

 entitled to qualified immunity on Plaintiff’s claims for unlawful search and seizure,

 unlawful arrest, and malicious prosecution. Tlapanco v. Elges, 969 F.3d 638, 644

 (6th Cir. 2020). The appellate court did not address Defendants’ alleged lack of

 compliance with this Court’s directive that Plaintiff’s mirrored data be returned,

 however, it did hold that it was not a violation of clearly established law for

 Plaintiff’s data to have been mirrored in the first place. Id. at 657.

                                            4
Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2496 Filed 08/02/21 Page 5 of 12




       On October 9, 2020, with the parties’ agreement, the Court consolidated

 Tlapanco I and Tlapanco II. (ECF No. 81).

 I.    DEFENDANTS’ MOTION TO DISMISS [85]

       Defendants move to dismiss on the basis of “claim preclusion” and “res

 judicata.” Specifically, they contend that Plaintiff could have brought his Fourteenth

 Amendment claim in the prior action, and that judgment has already been granted to

 Oakland County.

       Claim preclusion [or res judicata] mandates that if an action results in
       a judgment on the merits, that judgment operates as an absolute bar to
       any subsequent action on the same cause between the same parties or
       their privies—not only with respect to every matter that was actually
       litigated in the first matter, but also as to every ground of recovery that
       might have been presented.

 Action Distrib. Co. v. Int’l Bhd. of Teamsters Local 1038, 977 F.2d 1021, 1026 (6th

 Cir. 1992) (citing White v. Colgan Elec. Co., 781 F.2d 1214, 1216 (6th Cir. 1986)).

 See generally Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 88 n.1

 (1984) (explaining the “seemingly conflicting terminology” used to describe

 preclusion doctrines).

       To establish claim preclusion, [a] defendant[] need[s] to show (1) “a
       final judgment on the merits” in a prior action; (2) “a subsequent suit
       between the same parties or their privies”; (3) an issue in the second
       lawsuit that should have been raised in the first; and (4) that the claims
       in both lawsuits arise from the same transaction.



                                           5
Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2497 Filed 08/02/21 Page 6 of 12




 Wheeler v. Dayton Police Dep’t, 807 F.3d 764, 766 (6th Cir. 2015) (quoting

 Montana v. United States, 440 U.S. 147, 153 (1979)) (citing Wilkins v. Jakeway, 183

 F.3d 528, 532, 535 (6th Cir. 1999)).

       Although Defendants are correct that a final Judgment [64] on the merits was

 issued in Tlapanco I and that Tlapanco II involves the same parties or their privies,

 see Pittman v. Mich. Corr. Org., SEIU, Local 526, 123 F. App’x 637, 640-41 (6th

 Cir. 2005); Vulcan, Inc. v. Fordees Corp., 658 F.2d 1106, 1111 (6th Cir. 1981), the

 other requirements have not been satisfied. The sole claim Plaintiff asserts in the

 second action is a violation of the Fourteenth Amendment for Defendants’ failure to

 comply with the Court’s verbal pronouncement that Plaintiffs’ mirrored data be

 returned. First Am. Compl. ¶¶ 20-23, Tlapanco II.

       This was not a claim that could have been brought at the time of the first

 action. See Lawlor v. Nat’l Screen Serv. Corp., 349 U.S. 322, 328 (1955) (“While

 the [earlier] judgment precludes recovery on claims arising prior to its entry, it

 cannot be given the effect of extinguishing claims which did not even then exist and

 which could not possibly have been sued upon in the previous case.”). The

 transaction giving rise to the first action was the initial copying and retention of

 Plaintiff’s data, whereas the transaction giving rise to the second action was

 Defendants’ alleged failure to obey the Court. Accordingly, although Plaintiff might

                                          6
Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2498 Filed 08/02/21 Page 7 of 12




 have been able to bring some Fourteenth Amendment claim in the first action, he

 could not have brought this Fourteenth Amendment claim, and therefore cannot be

 precluded from doing so now.

        Plaintiff’s municipal liability claim against Oakland County, though similar

 to the Fourth Amendment claim on which the Court already granted judgment, is

 also predicated upon Defendants’ failure to obey the Court. As such, it is also not

 precluded.

 II.    Plaintiff’s Motion for Leave to Amend [89]

        Plaintiff seeks leave to amend the complaint in the first action, which would

 have the effect of adding a Fourteenth Amendment claim backdated to August 2014,

 when Defendant McCabe initially ordered Plaintiffs’ electronics to be mirrored and

 retained. But for the very reasons Defendants’ res judicata arguments fail with

 respect to Plaintiff’s second action, Plaintiff’s Motion to Amend [89] fails with

 respect to his first action.

        Put simply, Plaintiff could have brought a Fourteenth Amendment claim for

 the initial mirroring of his electronics at the time he filed the first action, but did not.

 Accordingly, he is precluded from bringing one now.

        Plaintiff cannot rely upon the Court’s recent consolidation to make an end-run

 around preclusion. As the Supreme Court recently reiterated, “consolidation is

                                              7
Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2499 Filed 08/02/21 Page 8 of 12




 permitted as a matter of convenience and economy in administration, but [it] does

 not merge the suits into a single cause, . . . change the rights of the parties, or make

 those who are parties in one suit parties in another.” Hall v. Hall, 138 S. Ct. 1118,

 1127 (2018) (quoting Johnson v. Manhattan R. Co., 289 U.S. 479, 496-97 (1933));

 see, e.g., Beil v. Lakewood Eng’g & Mfg. Co., 15 F.3d 546, 551 (6th Cir. 1994)

 (explaining “that consolidated cases remain separate actions”). Thus, Plaintiff is

 wholly incorrect “that since the cases are now combined . . . , there is no ‘subsequent

 suit,’ ‘first case,’ or ‘second case’” for preclusion purposes. Cf. GMAC Mortg., LLC

 v. McKeever, 651 F. App’x 332, 340 (6th Cir. 2016) (holding that a district court

 erred by construing consolidated cases as “the same case” for purposes of the law-

 of-the-case doctrine). Accordingly, the amendments Plaintiff seeks would be futile,

 and Plaintiff’s Motion to Amend [89] must therefore be denied. Foman v. Davis,

 371 U.S. 178, 182 (1962); see Miller v. Calhoun Cnty., 408 F.3d 803, 817 (6th Cir.

 2005) (“Amendment of a complaint is futile when the proposed amendment would

 not permit the complaint to survive a motion to dismiss.” (citing Neighborhood Dev.

 Corp. v. Advisory Council on Historic Pres., 632 F.2d 21, 23 (6th Cir. 1980))).

 III.   Cross Motions for Summary Judgment [87, 90]

        It is well-established that courts speak through their written orders, not their

 oral pronouncements. Cf. Atl. Richfield Co. v. Monarch Leasing Co., 84 F.3d 204,

                                            8
Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2500 Filed 08/02/21 Page 9 of 12




 207 (6th Cir. 1996) (“[A] federal court judgment is ‘rendered’ only when it is set

 forth in writing on a separate, discrete document and entered on the civil docket.”).

 Thus, although “[o]ral orders are just as binding on litigants as written orders,”

 Malautea v. Suzuki Motor Co., 987 F.2d 1536, 1547 (11th Cir. 1993), “a formal order

 [in a civil case] controls over a prior oral statement.” Snow Machs., Inc. v. Hedco,

 Inc., 838 F.2d 718, 727 (3d Cir. 1988).

       Plaintiff’s alleged injury is the deprivation of his mirrored data following this

 Court’s pronouncement at the March 12, 2019, hearing that Defendants will “return

 [Plaintiff’s] mirrored stuff.” (ECF No. 71, PageID.1881; ECF No. 90, PageID.2268).

 But, as Plaintiff acknowledges, the Court’s verbal directive was at odds with its

 subsequent written Order [63], which did not mention the issue of the mirrored hard

 drive and denied the entirety of Plaintiff’s Motion for Summary Judgment [42], even

 though the return of the mirrored data was part of the relief Plaintiff requested. First

 Amended Complaint and Demand for Jury Trial ¶ 22, Tlapanco II, No. 20-10483

 (E.D. Mich. May 15, 2020). Despite this apparent contradiction, Plaintiff did not

 move for reconsideration or to hold Defendants in contempt.

       On June 25, 2020, following a conference, the Court issued a written

 clarification addressing Defendants’ continued possession of Plaintiff’s mirrored

 data. (ECF No. 72). In that “Notice,” the Court stated that it would “not revisit the

                                            9
Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2501 Filed 08/02/21 Page 10 of 12




 Judgment while the appeal [was] pending,” but would “clarify that Defendants’

 victory was not complete” and that Plaintiff had prevailed “on the matter of the

 return of the mirrored copies of the electronic devices.” (Id. at 1889). Defendants’

 counsel mailed Plaintiff’s mirrored data to his counsel that same day. (ECF No. 87-

 1, PageID.2214).

        Given the general principal that a “later written opinion supersedes [an] earlier

 oral ruling,” United States v. Ganier, 468 F.3d 920, 928 n.3 (6th Cir. 2006), and the

 fact that the Court’s oral pronouncement set no deadline by which Defendants were

 required to comply,1 Defendants were not under any obligation to return Plaintiff’s

 mirrored data until the Court’s later Notice [72]. Indeed, Plaintiff conceded at the

 time he filed his Amended Complaint that there was “no explicit Court Order

 ordering the defendants to return Plaintiff’s property to him.” First Amended

 Complaint and Demand for Jury Trial ¶ 22, Tlapanco II, No. 20-10483 (E.D. Mich.

 May 15, 2020). Moreover, as soon as Defendants were made aware that their

 “victory was not complete,” they returned the mirrored data. (ECF No. 72,

 PageID.1889; ECF No. 87-1, PageID.2214). Against this backdrop, no reasonable

 jury could find that Plaintiff suffered an injury distinct from the initial mirroring and

 retention of his data, let alone an injury of constitutional magnitude. Cf. Tlapanco,

 1
  Indeed, what the Court has thus far described as its “directive” or “pronouncement” might be
 more appropriately labeled a “solicited stipulation.”
                                              10
Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2502 Filed 08/02/21 Page 11 of 12




 969 F.3d at 656 (“Because the electronic devices were returned the same day the

 written order was issued, McCabe’s retention of the devices for the two days in

 between the pronouncement of the oral decision and filing of the written decision

 was not an unreasonable seizure.”).

       Plaintiff’s speculative argument that “it is unclear if Defendants still maintain

 a copy of the data as they [have] fail[ed] to make a sworn statement or affidavit that

 the copy sent to the Plaintiff is the only copy left,” does not save his claims. (ECF

 No. 90, PageID.2284). “In order to withstand a motion for summary judgment, the

 party opposing the motion must present ‘affirmative evidence’ to support his/her

 position; a mere ‘scintilla of evidence’ is insufficient.” Mitchell v. Toledo Hosp., 964

 F.2d 577, 584 (6th Cir. 1992) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 252, 257 (1986)). Plaintiff offers no evidence in support of this “Defendants

 might be lying” theory, and the inference Plaintiff asks the Court to draw finds no

 support in the record.

       Accordingly, not only does Plaintiff fail to present evidence upon which a

 reasonable jury could find a due process violation or municipal liability, but his

 Amended Complaint fails to even state a claim. Judgment will therefore be granted

 in favor of Defendants.




                                           11
Case 2:16-cv-13465-AJT-APP ECF No. 102, PageID.2503 Filed 08/02/21 Page 12 of 12




                                 CONCLUSION

       IT IS ORDERED that Defendants’ Motion to Dismiss [85], Plaintiff’s

 Motion for Leave to Amend [89], and Plaintiff’s Motion for Summary Judgment

 [90] are DENIED.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary

 Judgment [87] is GRANTED.


       SO ORDERED.

                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
 Dated: August 2, 2021               Senior United States District Judge




                                      12
